19-12731-smb           Doc 21    Filed 09/18/19       Entered 09/18/19 09:27:27               Main Document
                                                     Pg 1 of 3


Richard J. Cooper, Esq.
Luke A. Barefoot, Esq.
CLEARY GOTTLIEB STEEN & HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: 212-225-2000
Facsimile: 212-225-3999

Attorneys for the Foreign Representative
of Odebrecht S.A. and affiliated debtors


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                    Chapter 15

    Odebrecht S.A., et al., 1                                 Case No. 19-12731 (SMB)

                                                              (Jointly Administered)
             Debtors in a Foreign Proceeding


     CERTIFICATION OF COUNSEL REGARDING FURTHER REVISED PROPOSED
                    ORDER GRANTING RECOGNITION OF
         FOREIGN MAIN PROCEEDING AND CERTAIN RELATED RELIEF

                  I, Luke A. Barefoot, counsel to Marcelo Rossini, the foreign representative

(“Petitioner” or the “Foreign Representative”) in the above captioned jointly administered chapter

15 cases (the “Chapter 15 Cases”), hereby certify as follows:

                  1.      On August 26, 2019 the Petitioner filed that certain Verified Petition for

Recognition of the Brazilian RJ Proceeding and Motion for Order Granting Related Relief

Pursuant to 11 U.S.C. §§ 1515, 1517, and 1520 [ECF No. 2] (the “Verified Petition”).




1
          The debtors in the above-captioned jointly administered chapter 15 cases (the “Chapter 15 Cases”) and the
last four identifying digits of the tax number in the jurisdiction are: Odebrecht S.A., (Brazil – 01-72); Odebrecht
Participações e Investimentos S.A., (Brazil – 01-00); Odebrecht Finance Ltd., (Cayman – 1323); and ODB
International Corporation (Nassau - 8020 B) (the “Debtors”).
19-12731-smb        Doc 21   Filed 09/18/19    Entered 09/18/19 09:27:27       Main Document
                                              Pg 2 of 3


               2.      On August 28, 2019 the Honorable Judge Stuart M. Bernstein entered that

certain Order Pursuant to Federal Rules of Bankruptcy Procedure 2002 and 9007 Scheduling

Hearing and Specifying Form and Manner of Service and Notice [ECF No. 10] setting September

16, 2019 at 5:00 pm (prevailing New York time) as the deadline for any responses or objections

to the Verified Petition (the “Objection Deadline”).

               3.      Prior to the Objection Deadline, certain asserted creditors of the Debtors

raised informal objections to the Verified Petition. No other informal objections or formal

objections were timely filed or raised in the Chapter 15 Cases as of the Objection Deadline.

               4.      On September 17, 2019 the Petitioner filed that certain Notice of Revised

Proposed Order Granting Recognition of Foreign Main Proceeding and Certain Related Relief

[ECF No. 20] to provide notice that a revised proposed order granting recognition of foreign main

proceeding (the “Revised Proposed Order”) was filed which would amend and supersede the

Proposed Order Granting Recognition of Foreign Main Proceeding and Certain Related Relief

(the “Original Proposed Order”) filed as Exhibit A of the Verified Petition. The Revised Proposed

Order resolved informal objections which were raised by certain asserted creditors of the Debtors.

               5.      On September 17, 2019 the Honorable Judge Stuart M. Bernstein provided

certain modifications to the Revised Proposed Order, which are reflected in the form of order

attached hereto as Exhibit A (the “Further Revised Proposed Order”).

               6.       Attached hereto as Exhibit B is a blackline reflecting the changes between

the Further Revised Proposed Order and the Revised Proposed Order. Attached hereto as Exhibit

C is a cumulative blackline reflecting all the changes between the Further Revised Proposed Order

and the Original Proposed Order.




                                                2
19-12731-smb        Doc 21   Filed 09/18/19    Entered 09/18/19 09:27:27       Main Document
                                              Pg 3 of 3


               7.      The Further Revised Proposed Order has been circulated to, and approved

as to form by the asserted creditors of the Debtor that raised informal objections prior to the

Objection Deadline.

               8.      The Petitioner consents to entry of the Further Revised Proposed Order

without further notice or a hearing.

               WHEREFORE, the Petitioner respectfully requests that the Court enter the

Further Revised Proposed Order attached hereto as Exhibit A at its earliest convenience and

grant such other relief as may be just and proper.




 Dated: September 18, 2019
        New York, New York
                                            CLEARY GOTTLIEB STEEN & HAMILTON LLP



                                            By: /s/ Luke A. Barefoot
                                                 Luke A. Barefoot

                                            Richard J. Cooper, Esq.
                                            Luke A. Barefoot, Esq.
                                            CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                            One Liberty Plaza
                                            New York, New York 10006
                                            T: 212-225-2000
                                            F: 212-225-3999
                                            (lbarefoot@cgsh.com)

                                            Attorneys for the Foreign Representative of
                                            Odebrecht S.A. and its affiliated debtors




                                                 3
